NO. 12-20-00139-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ANTHONY HENEGAR AND LORI                        §      APPEAL FROM THE 173RD
HENEGAR, INDIVIDUALLY AND
A/N/F MASON HENEGAR, DRUE
HENEGAR AND MASON HENEGAR,
APPELLANTS
                                                §      JUDICIAL DISTRICT COURT
V.

REGAL MARINE INDUSTRIES, INC.,
ET AL,
APPELLEES                                       §      HENDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Anthony Henegar and Lori Henegar, individually and as next friend of Drue and Mason
Henegar (the Henegars) appeal the trial court’s order granting summary judgment in favor of
Regal Marine Industries, Inc., Rule Industries, LLC, Earmark, Inc., and Singleton Assets &
Operations, LLC D/B/A Phil Dill Boats on the Henegars’ claims for damages relating to personal
injuries Anthony suffered in a boating collision.     The Henegars raise eight issues for our
consideration. We affirm.


                                         BACKGROUND
       On July 22, 2016, Anthony, his teenaged daughter, Mason, Anthony’s friends, Dan
Mohorc and Larry Scala, and Dan and Larry’s teenaged daughters went for a ride on Anthony’s
2010 pleasure boat on Cedar Creek Lake. The group left the Henegars’ lakehouse around 11 p.m.
During the excursion, Anthony allowed the teenaged girls to take turns driving the boat.
       Around 11:30 p.m., Larry’s fifteen-year-old daughter, Sierra, was operating the boat
when the party became lost, entered into a cove, and approached a bridge for Texas Highway
198. Larry took the helm from Sierra and attempted to guide the boat between the bridge’s
pylons. Unfortunately, Larry misjudged the height of the bridge. He abruptly slowed the boat,
which elevated the bow as the boat crashed into the bridge’s undergirding. The impact shattered
the windshield and severed the boat’s tower arch. Anthony suffered a traumatic brain injury and
Dan Mohorc was killed. After the collision, Mason attempted to guide Larry back to the
Henegars’ lakehouse, but was unable to, which prompted Larry to take the boat to the nearest
dock.    A good Samaritan assisted the group and called emergency services.                       Several law
enforcement agencies, including Caney City Police Department, the Henderson County Sheriff’s
Office, and Texas Parks and Wildlife, responded to the scene. Larry was ultimately arrested for
intoxication manslaughter, but the charges were later dropped.
         The Henegars sued multiple defendants, including the boat manufacturer (Regal), boat
seller (Dill), compass part manufacturer (Rule), and the manufacturer and installer of the boat’s
lighted tower speakers and underwater lights (Earmark) 1 under theories of strict products
liability, negligence, gross negligence, fraud, and violations of the Deceptive Trade Practices
Act. 2   Lori asserted a claim for loss of consortium.             Mason, who intervened after turning
eighteen, asserted a claim for loss of consortium and bystander injury. Drue, Anthony and Lori’s
other daughter, intervened and brought a loss of consortium claim.
         It is undisputed that Larry, Anthony, and Dan consumed alcohol the night of the
collision. All three also took alcohol on the boat. It is further undisputed that none of the
boaters or passengers testified that any of the lights on the boat, which include the cockpit
interior lights, lighted compass, navigation lights, and speaker tower lights, were illuminated at
the time of the collision. And no witness testified that the boat’s lighting features or other
component parts affected their visibility while driving the boat. Mason, who drove the boat for a
time prior to the collision, testified that she did not recall noticing any dash lights, a compass
light, or whether the boat had a tower arch. She testified that, because it was dark outside, she
did not see the bridge prior to the collision. Sierra testified that she drove the boat before her
father took over the helm just prior to the collision. Sierra testified that she did not recall seeing
any lights on in the boat and described the night as “completely dark.” Sierra did not recall

         1
           The Henegars sued several other defendants, including the manufacturer of the rearview mirror and the
windshield. However, those claims have been dismissed and are not relevant to this appeal. Additionally,
Appellants do not challenge the trial court’s grant of summary judgment as to their claims for breach of warranty
against Dill.
         2
             See TEX. BUS. & COM. CODE ANN. § 17.50 (a) (West 2021).


                                                       2
anyone on the boat complaining of visibility issues.            Larry testified that he did not recall any
lights on the boat being illuminated at the time of the collision. He recalls the evening as “black
as could be.” Larry attributed his failure to appreciate the bridge’s low clearance to the darkness
of the night and the fact that the bridge was unlit. Anthony has no memory of the evening, but
testified he did not activate the tower lights or cockpit lights when using the boat at night
because the lights affected his vision and disturbed the neighbors.
       The Henegars hired three experts in human visual perception and accident reconstruction.
The experts opined that the boat’s lighting features and windshield, along with passengers seated
in the bow, caused visual issues which hindered Larry’s ability to accurately perceive the bridge,
and thus, proximately caused the collision.
       All Appellees filed separate motions for traditional and/or no-evidence summary
judgment. The trial court granted each motion and signed a final take nothing judgment in favor
of each Appellee, resulting in the dismissal of all of the Henegars’ claims.                      This appeal
followed.


                                         THE EXPERT REPORTS
       The factual bases for the Henegars’ claims rest upon expert testimony that glare from the
boat’s compass and lighting features, as well as physical obstructions in the boat operator’s line
of sight, affected Larry’s vision and caused him to misjudge the bridge’s height, resulting in the
collision. The Henegars rely on the testimony of three expert witnesses, Robert Swint, Jeffrey
Andre, and Lila Lux, to establish the causation element of their claims. Swint has an electrical
engineering degree and is an expert in the areas of accident reconstruction, boat testing, electrical
systems, and human factors. Lux has a doctorate degree in industrial/organization psychology
and a masters of science degree in applied psychology and is an expert in human factors and
hazard/risk analysis. Andre has a doctorate degree in psychology and is an expert on human
visual perception.
       Swint, who inspected and tested the boat, noted the following defects:


       1.   The top of the windshield was located in Swint’s field of view and produced a visual
            obstruction while seated at the boat’s helm.

       2.   Seated occupants in the starboard bow seating area of the boat produced a visual obstruction
            to a clear field of vision forward.



                                                       3
       3.   Reflection off the inside surfaces of the operator station on the windshield was noted and
            limited clear forward vision for the operator.

       4.   When the navigation lights were turned on, he noted a reflection glare from the compass light
            onto the windshield in front of the operator which restricted clear forward visibility.

       5.   When the cockpit lights were turned on they reflected light through the cockpit areas. The
            degree of light would expect to produce excessive light and affect the operator’s nighttime
            vision. [sic].


Swint took the boat to the Highway 198 bridge at night in dark conditions on two different
occasions and made the following observations:


       1.    The compass becomes lighted when the navigation lights are turned on. The glare of the
            compass light on the windshield blocked the ability for the operator to see clearly forward.
            As the boat approached the bridge the glare prevented me from being able to distinguish the
            bridge.

       2.   I was required to rise above the windshield or move to my left to look through the walkway
            between the windshields to see the bridge.

       3.   When the interior lights on the boat were turned on I lost much of my night vision capability,
            night adaptivity. The bridge became very difficult to detect; was not detectable until in very
            close proximity.

       4.   With the compass light off and the interior lights off I could distinguish the bridge at a
            distance over one hundred feet.

       5.   When the tower lights were activated the brightness of the light totally destroyed the night
            adaptation capabilities of the operator of the boat and all the parties in the boat. The lights
            created extremely high level of illuminance that reduced the operator’s ability to have vision
            to see objects in the immediate vicinity. The potential collision issues were greatly increased.
            The boat should not be operated with the tower lights on.

Swint’s affidavit contains the following findings:

       1. The Regal boat and its component parts were defective as designed.
       2. The Regal boat and its component parts were unreasonably dangerous.
       3. The defects in the Regal boat and its component parts were a producing cause of the collision.
       4. Regal Marine, Taylor Made Group, Rule Industries and CIPA were negligent in their design
       and marketing of the boat and/or its component parts.
       5. The negligence of Regal Marine, Taylor Made Group, Rule Industries and CIPA were a
       proximate cause of the collision, injuries and damages sustained by Dr. Henegar, Lori Henegar,
       Drue Henegar and Mason Henegar.




                                                        4
        Andre offered his opinions on the proximate and producing causes of the collision.
Andre references two photographs to illustrate his point: the first photograph shows the interior
of the boat at night with the cockpit and speaker lights illuminated and the second photograph
shows the boat’s windshield from directly behind the operator’s right shoulder as he made a
night approach to the bridge. The first photograph shows an ambient blue hue cast over the
interior of the boat. The second photo shows “blue and red glare from the cockpit lights, speaker
lights and the compass is reflected in the windshield.” Andre opines that


        [f]rom a visual science perspective, the boat lighting/compass/windshield configuration presents a
        number of problems for the operator, namely, (1) increased adaptation level, (2) veiling glare, (3)
        central visual field interference, and (4) accommodative interference. All of these would have
        impaired the boat operator’s ability to correctly detect and identify the bridge’s condition.


Andre goes on to discuss the visual science behind his conclusions. He describes how human
eyes must adapt to ambient lighting conditions in our immediate surroundings. Andre explained
that when human eyes are adapted to brighter levels of light, the ability to detect details of
objects in darker areas is compromised. Andre stated that the boat’s speaker and cockpit lights
increased the ambient illumination in the boat from 0.0 lux to 3.57 lux. 3 He opined that this level
of lux would raise the adaptation level of the operator’s eyes, making it more difficult to detect
the properly identified low luminance objects such as the bridge and its pylons.
        Andre describes veiling glare as caused by unwanted stray light from a source. Veiling
glare decreases the stimulus contrast while increasing luminance and results in an impairment in
visual performance, specifically the ability to see dimmer, low contrast objects. Andre opines
that the cockpit, speaker and compass lighting created veiling glare that must have been looked
through to detect the bridge and its pylons.
        Andre further explained that the reflection of the compass in the windshield is in the
central visual field for an optimally positioned boat operator. He explained that the human visual
field extends approximately 180 degrees horizontally and 140 degrees vertically, but it is the
central visual field surrounding the point of fixation that receives the most visual processing.
The central visual field falls on the fovea of the eye’s retina.                     The fovea processes an

        3
         According to Swint’s report, ambient lighting in our environment is usually quantified by illumination
measurements. Illuminance is the amount of light which falls onto a surface. Illuminance is commonly quantified
by “lux.” For reference, there are approximately six hundred to eight hundred lux in a typically lit office
environment, and well over 50,000 lux outside on a bright and sunny day.


                                                        5
approximately five degree circular part of the central visual field, where the visual processes
such as acuity, color perception, motion perception, and depth perception are best. Andre opined
that the reflection of the compass in the central visual field of the operator would “interfere with
the foveal processes that would be needed to detect and properly identify the bridge’s condition.”
       Andre believed the compass caused accommodative interference. Andre stated that, to
see clearly, objects must be properly focused onto the retina. Accommodation refers to the eye’s
focusing mechanism, i.e., how the lens of the eye changes shape to create a clear image on the
retina allowing the observer to see the fine details of the object. The eye’s accommodation
system has a resting state which is defined as the distance to which the eyes focus in total
darkness. It is from this location that all accommodative effort begins. If the eye has a choice of
visual images at different distances, it will choose the one closest to the resting state distance
since that location requires little or no effort to maintain. Thus, images at the resting state
distance can interfere with optimal accommodative performance for seeing distant objects.
Accordingly, Andre opined that the reflection of the compass in the windshield “would interfere
with seeing distant objects tens or hundreds of yards away such as the bridge and its pylons.”
Andre concluded that:


                 It is my understanding that Texas law defines “proximate cause” as a cause that was a
       substantial factor that bring about an event. [sic] By this definition, these four problems created by
       the lighting/compass/windshield configuration would have impaired the operator’s ability to
       correctly detect and properly identify the bridge’s condition and are thus proximate causes of the
       collision.



       In her affidavit, Lux opines that “Scala’s ability to adequately see the bridge where the
collision occurred was impaired because of ambient light that prevented him from fully adapting
to night vision.” Lux also stated that Scala’s vision was likely obscured by reflections in the
windshield frame, the marine rear view mirror, and the passengers in the front (bow) seating area
of the boat. According to Lux, “[h]ad...Scala’s night vision been fully adapted and his forward
view not obscured, it is likely he would have seen the bridge and understood the potential hazard
in time to turn and avoid the collision.” However, with respect to nighttime adaptation vision,
Lux stated that “the 360 degree white light on the arch and the interior lights, including the
compass and cockpit lights would provide enough light to prevent people in the cockpit from
completely adapting to low light conditions in the cockpit and would make it difficult for them to



                                                         6
clearly see surroundings outside of the boat.” Lux stated that the reflections of the compass and
dashboard gauges could be reflected through the windshield at night, impairing the operator’s
ability to see clearly through the windshield.


                                            CAUSATION
       As part of their first, second, third, fourth, fifth, sixth, and seventh issues, the Henegars
argue that the trial court erred in granting traditional and/ or no evidence summary judgment on
their claims against Dill, Regal, Rule, and Earmark on grounds that (1) it is conclusively
established that the boat’s compass and lighting features were not the proximate or producing
cause of the collision, and/or (2) the Henegars produced no evidence that the boat’s compass and
lighting features were a proximate or producing cause of the collision.            Dill moved for
traditional summary judgment, Regal and Earmark moved for traditional and no evidence
summary judgment, and Rule moved for no evidence summary judgment.
Standard of Review and Applicable Law
       We review the trial court’s decision to grant a traditional motion for summary judgment
de novo. Tex. Mun. Power Agency v. Pub. Util. Comm’n of Tex., 253 S.W.3d 184, 192 (Tex.
2007). To be entitled to a traditional summary judgment, a defendant must conclusively negate
at least one essential element of each of the plaintiff’s causes of action or conclusively establish
each element of an affirmative defense. Priddy v. Rawson, 282 S.W.3d 588, 592 (Tex. App.—
Houston [14th Dist.] 2009, pet. denied).         Once the party moving for summary judgment
establishes its right to summary judgment as a matter of law, the nonmovant must present
evidence raising a genuine issue of material fact to avoid the motion being granted. See City of
Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 678-79 (Tex. 1979). We review the
evidence in the light most favorable to the nonmovant, accept all of the nonmovant’s factual
assertions as true, and resolve any doubt in the nonmovant’s favor. Nixon v. Mr. Prop. Mgmt.
Co., 690 S.W.2d 546, 548–549 (Tex. 1985).
       A no-evidence summary judgment motion under Rule 166a(i) is essentially a motion for
a pretrial directed verdict; it requires the nonmoving party to present evidence raising a genuine
issue of material fact supporting each element contested in the motion. TEX. R. CIV.
P. 166a(i); Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 581–82 (Tex. 2006). When reviewing
a no-evidence summary judgment, we “review the evidence presented by the motion and



                                                  7
response in the light most favorable to the party against whom the summary judgment was
rendered, crediting evidence favorable to that party if reasonable jurors could, and disregarding
contrary evidence unless reasonable jurors could not.” Mack Trucks, 206 S.W.3d at
582 (citing City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005); Johnson v. Brewer &
Pritchard, P.C., 73 S.W.3d 193, 208 (Tex. 2002)).
       When determining if more than a scintilla of evidence has been produced in response to
a Rule 166a(i) motion for summary judgment, the evidence must be viewed in the light most
favorable to the non-movant. Johnson, 73 S.W.3d at 208. We have repeatedly held that more
than a scintilla of evidence exists if the evidence “rises to a level that would enable reasonable
and fair-minded people to differ in their conclusions.” Merrell Dow Pharm., Inc. v. Havner, 953
S.W.2d 706, 711 (Tex. 1997); Burroughs Wellcome Co. v. Crye, 907 S.W.2d 497, 499 (Tex.
1995). On the other hand, “[w]hen the evidence offered to prove a vital fact is so weak as to do
no more than create a mere surmise or suspicion of its existence, the evidence is no more than a
scintilla and, in legal effect, is no evidence.” Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63
(Tex. 1983).
       Both direct and circumstantial evidence may be used to establish any material fact. See
Lozano v. Lozano, 52 S.W.3d 141, 149 (Tex. 2001); see also Browning–Ferris, Inc. v.
Reyna, 865 S.W.2d 925, 928 (Tex. 1993). To raise a genuine issue of material fact, however, the
evidence must transcend mere suspicion. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601
(Tex. 2004). Evidence that is so slight as to make any inference a guess is in legal effect no
evidence. Lozano, 52 S.W.3d at 148; Browning–Ferris, Inc., 865 S.W.2d at 928. When a trial
court’s order granting summary judgment does not specify the ground or grounds relied on for
the ruling, summary judgment will be affirmed on appeal if any of the theories advanced are
meritorious. State Farm Fire & Cas. Co. v. S.S., 858 S.W.2d 374, 380 (Tex. 1993).
       Negligence requires a showing of proximate cause, while producing cause is the test in
strict liability. Union Pump Co. v. Allbritton, 898 S.W.2d 773, 775 (Tex. 1995), abrogated on
other grounds by Ford Motor Co. v. Ledesma, 242 S.W.3d 32 (Tex. 2007). Proximate and
producing cause differ in that foreseeability is an element of proximate cause, but not of
producing cause. Id. Proximate cause consists of both cause in fact and foreseeability. Id.
Cause in fact means that the defendant’s acts or omission were a substantial factor in bringing
about the injury which would not have otherwise occurred. Id. Producing cause is one that is a



                                                8
substantial factor that brings about the injury and without which the injury would not have
occurred. Ledesma, 242 S.W.3d at 46. Thus, the two essential elements of producing cause are
(1) the cause must be a substantial cause of the event in issue, and (2) it must be but-for cause,
namely one without which the event would not have occurred. Id.
The Motions
       Dill moved for traditional summary judgment on grounds that “[Dill] was [not] the
[l]egal cause or the [c]ause in [f]act of the [a]ccident.” Dill notes that cause in fact is common to
both proximate and producing cause and includes the requirement that its conduct or product be
a substantial factor in bringing about the harm. As part of its summary judgment evidence, Dill
offered testimony from Anthony, Larry, Sierra, and Mason. Dill offered the following testimony
from Anthony:


       1.   He had no independent recollection of the night of the collision.
       2.   He never had any issues with visibility through the windshield during the four plus years he
            owned and operated the boat prior to the collision.
       3.   He said the compass and dashboard lights were dull and never impaired his vision while
            operating his boat at night in the past.
       4.   He never complained to anyone, prior to the accident, about defects in the windshield, lights,
            and speakers.
       5.   If he drove the boat at night with the compass light on, he did not notice the light or remember
            it.
       6.   The lights on the tower speaker impaired his vision but he usually kept them off when
            operating the boat at night so that he could see better and not disturb the neighbors.
       7.   It was his usual practice to leave the interior cockpit lights and speaker lights off when
            operating the boat at night.


Dill also offered the following testimony from Larry:

       1.  He did not see the underwater lights switch turned on the evening of the collision, nor did he turn the
           switch on or off or see anyone else turn the switch on or off.
       2. He did not know whether the underwater lights were activated the night of the collision.
       3. He did not think he saw the compass or the compass light on the night of the collision.
       4. He did not recall seeing the compass but that might have been the reason he put his head out to the left
           when operating the boat.
       5. He recalled the evening as “black as could be.”
       6. The bridge was easily visible but he was unable to identify that the bridge had such a low clearance.
       7. He believed he hit the bridge because it was not properly lit and this was “the major problem.”
       8. He did not tell Texas Parks & Wildlife that a glare from the lights on the boat affected his vision.
       9. No one complained that the boaters seated in the bow blocked their vision the night of the collision.
       10. He thought the standard running lights were the only lights on in the boat.
       11. He did not recall what lights were on in the boat.
       12. He did not believe people sitting in the bow of the boat caused the collision.




                                                        9
       13. He saw the bridge prior to the collision, but does not recall how far away the boat was from the bridge
           or how much time passed between when he saw the bridge and the collision.
       14. He had no problem with occupants in the bow obstructing his vision, and if he had, he would have told
           them to move.


Dill further relied on the following testimony from Sierra:


       1.   While Mason was driving the boat, she never complained that her forward visibility was obstructed by
            Dan sitting in the bow.
       2.   Sierra never complained to Larry that the glare prevented her from seeing out the windshield while
            driving the boat.
       3.   While Sierra was driving the boat, she never asked anyone to move out of the bow because she could
            not see.
       4.   She did not recall anyone complaining about visibility, i.e., not being able to see, the night of the
            collision.
       5.   There was a period of time that night, prior to the collision, where no one was attending the helm of the
            boat.


Additionally, Dill offered the following testimony from Mason:


       1.   She did not recall noticing anything on the dash, including a compass or lights.
       2.   She did not recall whether the boat had a tower arch.
       3.   While driving the boat the night of the collision, she did not complain of being unable to see.
       4.   She never asked Dan to move from the bow because he blocked her vision while she was driving the
            boat.
       5.   She did not recall ever experiencing any issues with visibility through the windshield or problems with
            visibility due to the windshield components in the four plus years her family owned the boat.
       6.   She never experienced anything that gave her reason to believe that the windshield or windshield
            components were defective, nor did she ever have any problems with visibility through the windshield.
       7.   She did not recall any component of the windshield obstructing her view.



Dill argued that the undisputed testimony from the people on the boat proves that no act or
omission alleged against Dill was the legal cause of the accident. Dill also argued that the
allegations against Dill are frivolous and “without a doubt, not the cause in fact of this accident.”
       Rule moved for no evidence summary judgment on causation, similarly pointing out that
“no witness to the accident has testified that there was any glare on the windshield, that the
compass light was even on to create such a glare, or that any glare caused the accident.”
Earmark moved for traditional and no evidence summary judgment on causation arguing that no
witness testified that the speaker lights were illuminated at the time of the collision. Regal




                                                        10
moved for traditional and no evidence summary judgment on causation and pointed to the
boaters’ testimony in support of its motion.
Analysis
        Producing or proximate cause is an element of all of the Henegars’ claims against Dill,
Regal, Rule, and Earmark, which include negligence, design, manufacturing, and marketing
defects, fraud, and violations of the DTPA. See Mack Trucks, 206 S.W.3d at 582. Causation in
fact is common to both proximate and producing cause, including the requirement that the
defendant’s conduct or product be a substantial factor in bringing about the injuries in question.
Id.
        The Henegars argue that Dill’s motion for summary judgment was confined to disputing
legal cause because its motion argued that the boat’s defects and Dill’s conduct were “too
attenuated.” The Henegars argue that Dill’s motion only preserved an attack on legal cause and
thus, it is the only ground which we can consider. We disagree. Dill moved for traditional
summary judgment on grounds that its acts or omissions and its products were not the legal cause
or cause in fact of the accident. In so doing, it relied on the boaters’ testimony to establish its
theory that the Henegars’ claims are “frivolous and, were, without a doubt, not the cause in fact
of the accident.” Dill clearly argues in its motion that no act, omission, or product defect was
the cause in fact of this accident.
        To be entitled to traditional summary judgment, Dill, Regal, and Earmark were required
to conclusively negate at least one essential element of each of the plaintiff’s causes of action or
conclusively establish each element of an affirmative defense. Priddy, 282 S.W.3d at 592. The
Henegars argue that the evidence did not conclusively negate causation. We disagree. The
Henegars’ theory of causation is that the combination of lights from the cockpit, compass,
speaker, and tower negatively impacted Larry’s night vision, and that the compass, bow
occupants, and windshield obstructed Larry’s forward vision. Their experts opine that all these
circumstances were a proximate and producing cause of Larry’s failure to appreciate the bridge’s
low clearance, and thus a proximate and producing cause of the collision.
        We conclude that each Appellee met its burden to establish that there is no issue of
material fact and it is entitled to judgment as a matter of law. TEX. R. CIV. P. 166(c). All
negated the Henegars’ theory of causation by presenting Anthony’s testimony that it was not his
practice to operate the boat at night with the tower and cockpit lights on, and Scala’s testimony



                                                11
that he failed to appreciate the low clearance height of the bridge because it was dark and the
bridge was unlit, not because of any visual obstructions within the boat. Once the party moving
for summary judgment establishes its right to summary judgment as a matter of law, the
nonmovant must present evidence raising a genuine issue of material fact to avoid the motion
being granted. See Clear Creek Basin Auth., 589 S.W.2d at 678-79.
        The Henegars argue that:


                  Although the boaters have at points testified that they didn’t recall it, the full complement
         of lights—cockpit, navigation, tower-speaker, and compass lights—were in fact on, as shown by
         physical proof—including photos showing the light switches in the activated positions—and
         testimony that the activated courtesy/cockpit light switch operated both the cockpit and tower
         lights while the activated navigation-light switch operated the navigation and compass lights. This
         must be taken as true.


(citations omitted). Four of the photographs referenced by the Henegars, taken post collision,
show the boat with the cockpit light switch and navigation light switch activated, and the cockpit
lights illuminated. These photographs were shown to Scala at his deposition and are attached as
exhibits to Scala’s deposition in an appendix to a response the Henegars filed with the trial court.
As Dill points out in its briefing, the photographs are cited without context to when they were
taken or who took them. The Henegars assert that a game warden with Texas Parks and Wildlife
took the photographs. They state that the “game warden proved them authentic, having been
taken shortly after the accident, and to accurately represent the boat’s untampered interior.” A
fifth photograph shows the boat, after the collision, with one of the cockpit lights illuminated.
This fifth photograph is attached to an affidavit from Officer Brock with the Caney City Police
Department. 4 Brock states in his affidavit that he arrived on the scene of the collision at 10 p.m.
and took pictures of the boat. He stated that the picture attached is one he took at around 10:15
p.m. He further stated that from the time he arrived at the boat until he took the pictures, no one
touched or adjusted the switches on the boat. The Henegars cite to Brock’s affidavit for their
contention that “the photos are probative...the game warden proved them authentic, having been
taken shortly after the accident...”
        Our review of the record reveals that Brock’s affidavit is applicable only to the fifth
photograph attached to his affidavit, which shows the cockpit lights on when he arrived on scene.

        4
          Brock’s affidavit does not list his first name. The affidavit is titled “Affidavit of Officer Brock” and is
signed by “Officer Brock.”


                                                          12
It is unclear how long after the collision he took the photograph; his affidavit states it was around
10:15 p.m., but this cannot be correct as the parties agree the accident did not occur until
approximately 11:30 p.m. The Henegars assert that the game warden took the four photographs
“shortly after the accident” but there is no evidence in the record to support this suggestion.
There is no affidavit or similar description with respect to the four photographs attached to
Scala’s deposition.    There is, however, a statement in Larry’s deposition by the attorney
representing the Henegars that the photographs given to them by Texas Parks and Wildlife were
taken the day after the collision.
        Regardless of which agency took the photographs or whether they were taken the night of
the collision or the next day, we must still conclude that the photographs are only probative of
the fact that the cockpit light switch was activated and the cockpit lights were on at the time the
photographs were taken. The photographs are not direct evidence that the lights were on at the
time of the accident. However, the photographs are some meager circumstantial evidence that
the cockpit switch was activated and the cockpit and tower lights were on at the time of the
collision. City of Keller, 168 S.W.3d at 813. In claims or defenses supported only by meager
circumstantial evidence, the evidence does not rise above a scintilla if jurors would have to guess
whether a vital fact exists.    Id. When the circumstances are equally consistent with either of
two facts, neither fact may be inferred. Id. In such cases, we must view each piece
of circumstantial evidence, not in isolation, but in light of all the known circumstances. Id.
Thus, when the circumstantial evidence of a vital fact is meager, a reviewing court must consider
not just favorable evidence but all the circumstantial evidence, and competing inferences as well.
Id.
        As previously stated, one of the photographs shows the cockpit lights illuminated when
Brock arrived on the scene sometime after the collision. The other photographs show that the
cockpit light switch was activated sometime after the accident, possibly the next day. Because
the photographs are but mere circumstantial evidence that the lights were on at the time of the
collision, we do not consider the photographs in isolation, but in light of all the known
circumstances. Id. No witness was able to recall which lights were on at the time of the
collision.   Larry testified that the conditions at the time of the collision were very dark and he
did not attribute his failure to appreciate the low clearance to any of the boat’s lights. Anthony
testified that he did not turn the cockpit or the tower speaker lights on at night because they



                                                 13
affected his vision and disturbed the neighbors. No one on the boat on the night of the collision
testified to which lights were on at the time of the collision.     Thus, considering all the known
circumstances, it is this Court’s holding that an equally or even more likely inference is that the
boaters activated the cockpit light switch after the collision to provide light to assess Dan’s and
Anthony’s severe injuries, locate first aid supplies or cell phones to call for help, or for any
myriad of reasons. Id. Simply put, the boaters turning on the cockpit lights right after suddenly
hitting a bridge at night is at least an equally plausible if not more likely inference as opposed to
all of the lights being on at the time of the collision.
        When the circumstances are equally consistent with either of two facts, neither fact may
be inferred, and the evidence does not rise above a scintilla if a factfinder would have to guess
about the vital fact. Id. Thus, we cannot, as the Henegars urge us, take as true that all of the
boat’s lights were on at the time of the collision. Id. The only direct evidence in the record that
establishes that any of the boat’s lights were on is Swint’s documented finding of hot shock on
the navigation light filaments, indicating that the navigation and compass lights were on at the
time of the accident. However, none of the Henegars’ experts opined that the compass light, in
isolation, or in conjunction with the other frontal visual obstructions, were the proximate or
producing cause of this accident. The experts’ opinions were that all of the identified hazards,
taken together, were the proximate or producing cause of this accident.          Thus, because the
Henegars failed to produce more than a scintilla of evidence that the cockpit and speaker lights
were on at the time of the collision, they failed to meet their burden to demonstrate that a
genuine issue of material fact exists. See Clear Creek Basin Auth., 589 S.W.2d at 678-79. We
conclude that the trial court correctly granted summary judgment in favor of each Appellee on all
of the Henegars’ primary claims.
        Furthermore, because Lori, Mason, and Drue’s consortium claims are derivative of
Anthony’s claims, i.e., Lori, Mason, and Drue must demonstrate there is a liable tortfeasor for
Anthony’s personal injury damages, we hold the trial court correctly dismissed those claims as
well. See Reed Tool Co. v. Copelin, 610 S.W.2d 736, 738-9 (Tex. 1980). Similarly, Mason’s
bystander claim was correctly dismissed because a bystander may recover only if she can
establish “the defendant has negligently inflicted serious or fatal injuries on the primary victim.”
Boyles v. Kerr, 855 S.W.2d 593, 598 (Tex. 1993).           Moreover, the Henegars’ claims for gross
negligence against Dill and Regal were correctly dismissed because the Henegars failed to



                                                   14
establish the causation element of their negligence claims against Dill and Regal. See Trevino v.
Lightning Laydown, Inc., 782 S.W.2d 946, 949 (Tex. App.—Austin 1990, writ denied).
         Thus, because we conclude that no genuine issue of material fact exists with respect to
the causation element of the Henegars’ claims, we overrule the Henegars’ first, second, third,
fourth, fifth, sixth, and seventh issues. Because, this issue is dispositive of the appeal, we need
not reach their eighth issue. 5


                                                  CONCLUSION
         Having overruled the Henegars’ first, second, third, fourth, fifth, sixth, and seventh
issues, we affirm the trial court’s judgment.

                                                                         GREG NEELEY
                                                                            Justice

Opinion delivered January 5, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         5
          In their eighth issue, the Henegars argue that the statute of limitations is not a ground that supports
summary judgment. Having already concluded that Dill, Regal, Rule, and Earmark are entitled to traditional or no
evidence summary judgment on causation grounds, we do not reach this issue. See TEX. R. APP. P. 47.1.


                                                         15
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           JANUARY 5, 2022


                                         NO. 12-20-00139-CV


ANTHONY HENEGAR AND LORI HENEGAR, INDIVIDUALLY AND A/N/F MASON
         HENEGAR, DRUE HENEGAR AND MASON HENEGAR,
                          Appellants
                              V.
             REGAL MARINE INDUSTRIES, INC., ET AL,
                           Appellees


                                Appeal from the 173rd District Court
                    of Henderson County, Texas (Tr.Ct.No. CV17-0294-392)

               THIS CAUSE came to be heard on the oral arguments, appellate record and briefs
filed herein, and the same being considered, it is the opinion of this court that there was no error
in the judgment.
               It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the
court below be in all things affirmed, all costs of this appeal are assessed against the
Appellants, ANTHONY HENEGAR AND LORI HENEGAR, INDIVIDUALLY AND
A/N/F MASON HENEGAR, DRUE HENEGAR AND MASON HENEGAR, and that this
decision be certified to the court below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



                                                     16